IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

 JAMES DUBOSE v. STATE OF TENNESSEE, KEVIN MYERS, WARDEN

                   Direct Appeal from the Circuit Court for Wayne County
                            No. 13370    Jim T. Hamilton, Judge



                   No. M2004-01021-CCA-R3-HC - Filed November 9, 2004



                                              ORDER

        The Appellant, James Dubose, has filed a petition to rehear in this case. The opinion of this
Court, affirming the judgment of the trial court, was filed October 15, 2004. Upon review of the
petition to rehear, we conclude that it should be denied.

       It is therefore ordered that the petition to rehear is respectfully denied.



                                                       PER CURIAM
                                                       Thomas T. Woodall, Judge
                                                       David H. Welles, Judge
                                                       Jerry L. Smith, Judge